      Case 3:19-cv-00196-CWR-FKB Document 48 Filed 06/03/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

ALYSSON MILLS, IN HER CAPACITY                                                         PLAINTIFF
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER
PROPERTIES, LLC,

VS.                                              CIVIL ACTION NO.: 3:19-cv-196-CWR-FKB

BANKPLUS; BANKPLUS WEALTH
MANAGEMENT, LLC; GEE GEE
PATRIDGE, VICE PRESIDENT AND CHIEF
OPERATING OFFICER OF BANKPLUS;
STEWART PATRIDGE; JASON COWGILL;
MARTIN MURPHREE; MUTUAL OF
OMAHA INSURANCE COMPANY; and
MUTUAL OF OMAHA INVESTOR
SERVICES, INC.                                                                       DEFENDANTS

             MUTUAL OF OMAHA INSURANCE COMPANY’S
  MOTION TO DISMISS, OR, IN THE ALTERNATIVE, FOR PARTIAL DISMISSAL

        Mutual of Omaha Insurance Company (“Mutual”) pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, while reserving any and all other affirmative defenses, including the

right to compel arbitration, hereby moves to dismiss the Complaint against it for the reasons set

forth in its separate memorandum brief in support of this motion, or alternatively, to dismiss some

of the claims against it.

        WHEREFORE, PREMISES CONSIDERED, Mutual of Omaha Insurance Company

hereby moves pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss the

Complaint and all claims asserted therein against it, or, in the alternative, partial dismissal.

        This, the 3rd day of June, 2019.
     Case 3:19-cv-00196-CWR-FKB Document 48 Filed 06/03/19 Page 2 of 2




                                 Respectfully submitted,

                                 MUTUAL OF OMAHA INSURANCE COMPANY

                          By:    s/Kelly D. Simpkins
                                 Kelly D. Simpkins (MSB #9028)
                                 Their Attorney


OF COUNSEL:

WELLS MARBLE & HURST, PLLC
300 Concourse Boulevard, Suite 200
Ridgeland, Mississippi 39157
Post Office Box 131
Jackson, Mississippi 39205-0131
Telephone: 601-605-6900
Facsimile:    601-605-6901
ksimpkins@wellsmar.com
                                                                         /269427




                                           2
